        Case 1:21-cv-00112-PJK-CG Document 7 Filed 04/06/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

KAREN CORTEZ,

              Plaintiff,

v.                                                       No. CV 21-112 PJK/CG

MAXINE LEVINE, et al.,

              Defendants.

              ORDER GRANTING IN PART JOINT MOTION TO EXTEND
                 DEADLINE TO SUBMIT JOINT STATUS REPORT

        THIS MATTER is before the Court on the parties’ Joint Motion to Extend

Deadline for Filing Joint Status Report (the “Motion”), (Doc. 6), filed April 5, 2021. In the

Motion, the parties request an extension to April 9, 2021, to file a joint status report

pursuant to the Court’s Initial Scheduling Order, (Doc. 4). (Doc. 6 at 1). The Court,

having reviewed the Motion and noting it is filed jointly, finds the Motion is well-taken

and shall be GRANTED IN PART.

        IT IS THEREFORE ORDERED that the parties shall submit a Joint Status Report

and Provisional Discovery Plan (“JSR”) which follows the sample JSR form available on

the United States District Court for the District of New Mexico’s website by April 8,

2021.

     IT IS SO ORDERED.


                                    ________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
